Powell, J.
This case raises substantially the' same point as that raised in Hopkins v. State, supra (63 S. E. 718). It appears, however, in the present case that the defendant was arrested on a warrant issued by a magistrate and gave bond for his appearance at the-December term of the city court of Cartersville, without demanding a committal trial on the warrant. Under the act of 1902 (Georgia Laws 1902, p. 118), the city court of. Cartersville had, jurisdiction to force him to trial and to overrule his demand for indictment by the grand jury. The giving of the appearance bond, under the circumstances, operated as a waiver of the committal, trial. Judgment affirmed..